Citation Nr: 0207965	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  01-06 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to special monthly pension for a surviving spouse 
based on the need for aid and attendance or housebound 
status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953, and he died in December 1990.  His surviving 
spouse is the appellant in the instant appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 RO rating that denied the 
surviving spouse special monthly pension based on the need 
for aid and attendance or housebound status.  The appellant 
and her son testified at an RO hearing in August 2001.

The present Board decision grants special monthly pension 
based on a need for aid and attendance.  Thus entitlement to 
the lesser alternative housebound benefit is moot and will 
not be addressed.


FINDINGS OF FACT

1.  The veteran's surviving spouse, who has basic eligibility 
for death pension benefits, has numerous physical and mental 
disabilities, including hypertension and arteriosclerotic 
heart disease with a prior myocardial infarction, 
pseudophakia of the left eye with an intraocular lens and a 
cataract of the right eye, arthritis of multiple joints, 
hyperthyroidism, a history of bronchial asthma, status post 
hysterectomy, urine incontinence, generalized anxiety 
disorder, and vascular dementia.

2.  Due to her chronic physical and mental disorders, the 
surviving spouse needs the regular assistance of another 
person to help her with personal care functions and to 
protect her from the hazards and dangers inherent in her 
daily envivonment.


CONCLUSION OF LAW

The veteran's surviving spouse meets the criteria for 
receiving special monthly pension based on the need for 
regular aid and assistance.  38 U.S.C.A. §§ 1502, 1541 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from September 1951 to 
September 1953, and he died in December 1990.  The appellant 
in this case is his surviving spouse, and she is basically 
eligible for death pension benefits.

In a February 1999 final decision, the Board denied a prior 
claim for special monthly pension based on the need for 
regular aid and attendance of another person or based on 
being permanently housebound.

In March 2000, the appellant filed her latest claim for 
special monthly pension based on need for regular aid and 
attendance or by reason of being housebound. 

Additional records of treatment have been obtained from 
Concilio de Salud Integral de Loiza, Inc., in Loiza, Puerto 
Rico for the period beginning in May 2000 until September 
2001.  The records include treatment for arterial 
hypertension and allergic rhinitis.  In September 2000, the 
appellant, accompanied by a neighbor, went to the emergency 
room with reports of increased blood pressure, anxiety, and 
nervousness.  The provisional diagnosis was arterial 
hypertension.  Records have also been obtained regarding 
emergency room visits in January and February 2001.  The 
provisional diagnoses were conjunctivitis and dizziness.  On 
the accompanying EKG, she was noted to have and old inferior 
infarction and possible left atrial abnormality.  The 
appellant arrived at the emergency room by car and alone.  On 
the latter visit, she arrived at the emergency room by car 
and accompanied by her son; she was complaining of asthma, 
and there are references to blood pressure of 140/80 and 
diagnoses of high blood pressure.  

The appellant underwent a VA aid and attendance or housebound 
examination in February 2001.  It was noted she was 75 years 
old.  She came to the VA medical facility in San Juan, Puerto 
Rico, from her home in Loiza, Puerto Rico, alone and by 
public car.  She lived alone with her son.  She had a history 
of myocardial infarction from 4 months before, with 
cardiomegaly.  She had had high blood pressure for 11 years, 
and she also had nervousness, anxiety with tremors in the 
extremities since the 1968 death of her daughter.  She had a 
6-year history of bronchial asthma, and a 20-year history of 
degenerative joint disease.  She had pseudophakia in the left 
eye with an intraocular lens placed 2 years before.  She had 
had a hysterectomy and kidney lithiasis 12 years earlier.  It 
was noted that she required company in reporting for the 
examination; she did not require an attendant in reporting 
for the examination, but recommended company.  She was not 
bedridden or wheelchair-ridden.  She had pseudophakia in the 
left eye with intraocular lens and conjunctivitis in both 
eyes; the refraction error was not corrected, and she had 
glaucoma.  She was deemed to be competent to manage her 
benefit payments.  She was independent with regard to self-
care with limitations due to her age and arthralgia and 
tremors of the extremities.  Her present complaints consisted 
of insomnia, tremors, shaking of extremities, crying, 
depression, anxiety, urine incontinence in urgency, cramps in 
the legs and numbness.  In a typical day, she cooked, did 
light duty at home, watched television, read magazines, went 
to the food store and bank, and watered plants.  

At the February 2001 VA physical examination, she was alert, 
oriented, coherent, sad, depressed, crying, and anxious.  Her 
state of nutrition was excellent, but she exhibited loss of 
balance.  She was status post myocardial infarction, with 
coronary artery disease and arteriosclerotic heart disease.  
Her EKG had a normal sinus rhythm, but there was possible 
left arterial enlargement.  There also was a possible 
inferior infarct (age undetermined), and the examiner could 
not rule out anterior infarct (age undetermined).  She had 
degenerative joint disease of the upper extremity joints with 
tremors in both hands, shaking with loss of coordination on 
occasion.  She also had degenerative joint disease of the 
knee joints and arthritis with satisfactory locomotion due to 
her age; she walked slowly and for short distances.  She had 
limitation of motion due to weakness of extremities.  There 
was no muscular atrophy.  She had mild lack of coordination 
with the hands, but she also had loss of balance.  She also 
had chronic low back pain with degenerative joint disease, 
urine incontinence, and she was status post total 
hysterectomy.  On observation of ambulation, she could walk 
without assistance but only for short distances; she used no 
mechanical aid, and none was recommended.  The VA physician 
commented that she was able to leave her home at any time, 
but company was recommended.  

The diagnoses at the February 2001 VA physical examination 
were hyperthyroidism, status post myocardial infarct, 
arteriosclerotic heart disease, coronary artery disease, high 
blood pressure, bronchial asthma by history, osteoarthritis 
and degenerative joint disease with generalized arthritis, 
pseudophakia of the left eye with intraocular lens implant, 
mature cataract in the right eye, uncorrected refraction 
error, status post hysterectomy, and urine incontinence.  

The appellant also underwent a VA mental disorders 
examination in February 2001.  She came alone for the 
interview.  She had a medical history of psychiatric 
treatment in 1968 after the deaths of her mother and 
daughter.  She had been unemployed for 11 years, but she had 
previously worked in factories.  She lived with her son, and 
she received Social Security Administration (SSA) benefits.  
She described having many financial difficulties due to her 
limited income after her husband's death.  She complained of 
anxiety and tension, out of fear of losing her home due to 
the financial situation; she also complained of severe 
anxiety, forgetfulness, difficulty writing, and the need to 
be accompanied for all activities.  She also reported poor 
sleep, and mentioned having had a cerebrovascular accident 3 
to 4 months before.  She also mentioned weakness and a lack 
of strength.  On physical examination, she was clean and 
adequately dressed and groomed.  She was alert and oriented 
times 3 with difficulty.  Her mood was extremely anxious, and 
her affect was blunted.  Her attention and concentration were 
fair, but her memory was impaired.  She could recall 2 of 3 
objects after 2 minutes with extreme difficulty.  Her speech 
was clear and somewhat tremulous.  She was not hallucinating, 
and she was not suicidal or homicidal.  Her insight and 
judgment were fair.  She exhibited fair impulse control.  The 
examining VA psychiatrist considered her to be marginally 
competent to handle VA funds.  The diagnoses were severe 
generalized anxiety disorder and vascular dementia, and her 
score on the GAF scale was currently 65.

At a hearing before the RO in August 2001, the appellant and 
her son testified that the appellant was in constant need of 
the assistance of others.  They referred to eyesight 
problems, the inability to work in the house, and the need 
for others to do everything for her; they noted that a woman 
was assisting her at the house.  It was reported that her son 
(and apparently the son's wife) lived with the appellant and 
the daughter-in-law bathed her, combed her hair, dressed her, 
and fed her because of problems due to nerve problems 
preventing her from even putting a spoon to her mouth.  She 
stated that she did not go to church or to the supermarket 
alone.  She referred to asthma problems, high blood pressure, 
a spinal condition, inability to see with one of her eyes, 
and difficulty seeing well through the other eye.  She spoke 
of two prior myocardial infarctions.  The parties also 
testified that the appellant was receiving benefits from the 
SSA, and the son was the guardian for purposes of receiving 
such benefits.  Her son also stated that his mother needed 
assistance with bathing, combing, dressing, preparing food, 
cleaning, and feeding herself because of nerve problems 
involving her hands.  He indicated that his mother would lay 
down all of the time because in the past she had lost her 
balance and fallen.  He said that his mother was unable to go 
out of the house.  

II.  Analysis

Through discussions in the rating decisions, statement of the 
case, supplemental statement of the case, and correspondence, 
the appellant has been notified of the evidence needed to 
substantiate her claim.  She has been provided VA 
examinations, and identified treatment records have been 
obtained.  The Board is satisfied that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).


Increased pension is payable to a surviving spouse of a 
veteran by reason of being in need of aid and attendance.  
38 U.S.C.A. § 1541(d); 38 C.F.R. § 3.351(a)(5). 

The need for regular aid and attendance is defined as being a 
patient in a nursing home or being helpless or so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b).  
In addition, someone will be considered in need of regular 
aid or attendance if he or she (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; (2) is a patient in a nursing home because 
of mental or physical incapacity; (3) establishes a factual 
need for regular aid or attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  

The following will be considered in determining the need for 
regular aid and attendance: inability of the claimant to 
dress or undress himself or herself or to keep himself or 
herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of the claimant to feed himself or herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination, 
and "bedridden," for the purpose of this determination will 
be that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that the claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran or claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that one is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

The Board has reviewed all the historical and more recent 
medical evidence.  The medical records indicate some 
worsening in the appellant's overall physical and mental 
health in recent years, as she ages, and she reportedly now 
receives more regular actual day-to-day assistance from 
relatives (including her son who lives with her) and 
neighbors.  The recent 2001 VA physical examination detailed 
numerous physical disabilities, including hypertension and 
arteriosclerotic heart disease with a prior myocardial 
infarction, pseudophakia of the left eye with an intraocular 
lens and a cataract of the right eye, arthritis of multiple 
joints, hyperthyroidism, a history of bronchial asthma, 
status post hysterectomy, and urine incontinence.  The 2001 
VA psychiatric examination noted a generalized anxiety 
disorder which was described as severe, as well as vascular 
dementia.

The evidence as a whole shows that the appellant receives 
frequent assistance from others in performing personal care 
functions, even if at times she it able to care for her own 
needs.  Her mental problems suggest a need for help from 
others to protect her from hazards or dangers incident to her 
daily environment.  The regulation notes that it is not 
required that all of the enumerated limitations exist for a 
favorable decision.  Moreover, the regulation points out that 
there need not be a constant need for assistance from others, 
only a regular need.

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that due to the 
appellant's chronic physical and mental disorders, she needs 
the regular assistance of another person to help her with 
personal care functions and to protect her from the hazards 
and dangers inherent in her daily envivonment.  Consequently, 
she meets the aid and attendance criteria, and this benefit 
is granted.




ORDER

Special monthly pension for a surviving spouse based on the 
need for aid and attendance is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

